 



Exhibit 10.2
AMENDMENT NUMBER 3 TO MEMBERS AGREEMENT
     THIS AMENDMENT NUMBER 3, dated as of June 15, 2005 (this “Amendment”), to
the Members Agreement, dated as of September 18, 2002 and amended by Amendment
Number 1 thereto as of June 15, 2004 and Amendment Number 2 thereto as of
July 8, 2004 (as amended or supplemented from time to time as permitted thereby,
the “Members Agreement”), among CF LEASING LTD., a company organized and
existing under the laws of Bermuda (together with its successors and permitted
assigns, the “Borrower”), FB AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a
MeesPierson Transport & Logistics Holding B.V.), a Besloten Vennootschap
organized and existing under the laws of The Netherlands (“FBH”), and CRONOS
EQUIPMENT (BERMUDA) LIMITED, a company organized and existing under the laws of
Bermuda (“Cronos”), and joined by CRONOS CONTAINERS (CAYMAN) LTD., a company
organized and existing under the laws of the Cayman Islands and by THE CRONOS
GROUP, a societe anonyme holding organized and existing under the laws of Grand
Duchy of Luxembourg.
WITNESSETH:
     WHEREAS, the parties previously entered into the Members Agreement; and
     WHEREAS, the parties desire to amend the Members Agreement in order to
modify certain provisions of the Members Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned in the Members
Agreement.
     SECTION 2. Amendment to the Members Agreement. Effective upon the date
hereof, following the execution and delivery hereof,
     (a) Section 1.1 shall be amended by deleting the term “Commitment
Expiration Date” in its entirety and replacing it with the following:
“Commitment Expiration Date. The earlier to occur of (x) the date on which an
Early Amortization Event occurs and (y) December 31, 2005 (or, in the case of
clause (y), such later date as may be agreed to by all of the Members).”;
     (b) Section 1.1 shall be amended by deleting the term “Purchase Parameters”
in its entirety and replacing it with the following:
“Purchase Parameters. The policy employed by the Manager from time to time in
acquiring New Containers for the account of the Borrower, as such policy may be
amended from time to time by a Board Majority. The “Purchase Parameters” are as
follows:
(i) the maximum purchase price to be paid by the Borrower for any standard dry
cargo Container shall not exceed $2,500 per CEU;
(ii) the maximum purchase price to be paid by the Borrower for any Specialized
Containers shall not exceed the amount in effect and previously approved by a
Board Majority;
(iii) if such Container is a New Container and will be subject to either a Term
Lease or a Finance Lease on the date on which it is acquired by the Borrower,
the projected ARPEC for such
E5

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
Lease shall be not less than the sum of (A) three month LIBOR on such date and
(B) eleven percent (11%). In this regard, “ARPEC” shall mean a fraction
(expressed as a percentage) the numerator of which is equal to the product of
(A) the daily lease rental attributable to such Container pursuant to the terms
of such Lease and (B) 365, and the denominator of which is equal to the original
equipment cost of such Container; and
(iv) if such Container is a New Container and will be subject to a Master Lease
on the date of acquisition by the Borrower, then, when considered with all other
New Containers then owned by the Borrower, the sum of the Net Book Values of all
New Containers then subject to the terms of a Master Lease shall not exceed an
amount equal to the product of (A) twenty-five percent (25%) and (B) the sum of
the then Net Book Values of all New Containers then owned by the Borrower.”;
     SECTION 3. Effectiveness of Amendment; Terms of this Amendment.
     (a) This Amendment shall become effective as of June 15, 2005.
     (b) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
     (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Members Agreement, and (ii) each reference in the Members
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Members Agreement shall mean and
be a reference to the Members Agreement as amended or modified hereby.
     (d) Except as expressly amended or modified hereby, the Members Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
     SECTION 4. Execution in Counterparts. This Amendment may be executed by the
parties hereto in separate counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     SECTION 5. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
     SECTION 6. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR ANY
TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO
HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF
ENFORCING THIS AMENDMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO HEREBY IRREVOCABLY APPOINT AND DESIGNATE CT CORPORATION SYSTEM,
HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND
DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO AGREES
THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF
SUCH PROCESS ON SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1402, EACH PARTY HERETO SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT
OF SUCH AUTHORIZED AGENT UNTIL THE TERMINATION OF THE MEMBERS AGREEMENT. IF SUCH
AGENT SHALL CEASE TO SO ACT, THE PARTIES HERETO SHALL IMMEDIATELY DESIGNATE AND
APPOINT ANOTHER SUCH
E6

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
AGENT AND SHALL PROMPTLY DELIVER TO THE PARTIES HERETO EVIDENCE IN WRITING OF
SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
[Signature page follows.]
E7

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

              CF LEASING LTD.
 
            By: /s/ DENNIS J. TIETZ
 
      Name: Dennis J. Tietz
 
      Title: Director
 
            CRONOS EQUIPMENT (BERMUDA) LIMITED
 
            By: /s/ PETER J. YOUNGER
 
      Name: Peter J. Younger
 
      Title: Director
 
            THE CRONOS GROUP
 
            By: /s/ DENNIS J. TIETZ
 
      Name: Dennis J. Tietz

 
      Title: Chief Executive Officer
 
            CRONOS CONTAINERS (CAYMAN) LTD.
 
            By: /s/ DENNIS J. TIETZ
 
      Name: Dennis J. Tietz
 
      Title: Director
 
            FB AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a MeesPierson
Transport & Logistics Holding B.V.)
 
            By: /s/ M. ZONDAG
 
      Name: M. Zondag
 
      Title: Director
 
            By: /s/ F. J. VAN LANSCHOT
 
      Name: F. J. Van Lanschot
 
      Title: Director

 